William Van Poyck is a prisoner under sentence of death and under an active death warrant, which was signed by the Governor on May 3, 2013. The date of execution is set for Wednesday, June 12, 2013, at 6:00 p.m. On May 15, 2013, Gerald Bettman filed his Notice of Appeal of the circuit court’s Order on Hearing to Determine Counsel and Amended Order on Case Management Hearing, and the State moved to dismiss the Notice of Appeal on May 16, 2013. We deny relief sought by Mr. Bettman in his Notice of Appeal. We also deny, as moot, the State’s Motion to Dismiss.
On May 15, 2013, Jeffrey Davis, on behalf of himself and the law firm of Quarles & Brady LLP, filed a Motion to Withdraw in the Absence of Stay; and on May 16, 2013, the State filed its response. On May 15, 2013, Mark Olive filed his Motion to Withdraw in the Absence of Measures to Assure Compliance with Florida Rules of Professional Conduct; on May 16, 2013, the State filed its response, and on May 16, 2013, Mr. Olive filed his reply. On May 17, 2013, Mr. Davis and Mr. Olive each filed a Notice of Inability Ethically to Satisfy the Lower Court’s Schedule. We deny Mr. Davis and Mr. Olive’s motion(s) to withdraw. Gerald Bettman, Jeffrey Davis, and Mark Olive remain as counsel for Mr. Van Poyck.
We deny the request for a stay of Mr. Van Poyck’s execution. Noticeably absent from these recent filings is any substantive *269reason for granting a stay. We do, however, amend the scheduling order for any proceedings that may come before this Court as follows:
All proceedings pending in the trial court, if any, shall be completed and orders entered by 4:00 p.m., Wednesday, May 29, 2013. The notice of appeal shall be filed by 9:00 a.m., Thursday, May 30, 2013. The record on appeal shall be filed by noon, Friday, May 31, 2013. The initial brief on the merits shall be filed by 9:00 a.m., Monday, June 3, 2013. The answer brief on the merits shall be filed by 4:00 p.m., Tuesday, June 4, 2013. The reply brief on the merits shall be filed by noon, Wednesday, June 5, 2013. Oral argument, if necessary, will be scheduled at 9:00 a.m., Thursday, June 6, 2013.
Filing of the above briefs to this Court and to opposing counsel shall be via e-mail to the following address: warrant@ flcourts.org. Per this Court’s Administrative Order In Re: Electronic Filing in the Supreme Court of Florida Via the Florida Courts E-Filing Portal, AOSC13-7, dated February 18, 2013, counsel are directed to file pleadings with this Court through the Portal starting April 1, 2013. However, we direct that counsel for the parties file all pleadings in the above listed case via email to the following address: warrant@ flcourts.org and not through the Portal.
Copies of any pleadings filed by counsel in the trial court and the federal courts shall be sent via email simultaneously with filing in the other courts to the following address: warrant@ flcourts.org.
We deny the Motion for Leave to File Amicus Brief by Talbot D’Alemberte and Florida Association of Criminal Defense Lawyers.
No motion for rehearing will be entertained by the Court.
It is so ordered.
POLSTON, C.J., and LEWIS, CANADY, and LABARGA, JJ„ concur.
QUINCE, J., concurs with the majority’s decision that Gerald Bettman, Jeffrey Davis, and Mark Olive remain as counsel, but dissent from the decision denying a stay.
PERRY, J., concurs in part and dissents in part with an opinion, in which PARIENTE, J., concurs.